

117 HR 1875 IH: To amend title XXVII of the Public Health Service Act to eliminate the short-term limited duration insurance exemption with respect to individual health insurance coverage.
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1875IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Ms. Castor of Florida (for herself and Mr. Higgins of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to eliminate the short-term limited duration insurance exemption with respect to individual health insurance coverage.1.Eliminating the short-term limited duration insurance exemption with respect to individual health insurance coverageSection 2791(b)(5) of the Public Health Service Act (42 U.S.C. 300gg–91(b)(5)) is amended by inserting (other than such insurance that is issued, sold, or renewed on or after January 1, 2023) before the period at the end.